DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PALM BEACH POLO, INC.,
                            Appellant,

                                    v.

       THE VILLAGE OF WELLINGTON, a Florida municipality,
                         Appellee.

                     Nos. 4D20-284 and 4D20-285

                              [April 1, 2021]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case Nos. 50-2019-
CA-000775-XXXX-MB and 50-2019-CA-000836-XXXX-MB.

  Alexander L. Domb of Alexander L. Domb, P.A., Wellington, for
appellant.

  Claudio Riedi of Lehtinen Schultz PLLC, Miami, and Laurie Stilwell
Cohen and Rachel Bausch, Wellington, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J, GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.